Citation Nr: 1450686	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-40 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right leg shin splints.

2. Entitlement to a disability rating in excess of 10 percent for left leg shin splints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1989 to July 1995

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the matter in April 2014 for further development.

While on remand from the Board, a September 2014 rating decision found clear and unmistakable error (CUE) in the October 1995 rating decision, which had initially granted service connection and assigned a 10 percent disability rating for bilateral shin splints, effective July 18, 1995, and retroactively assigned separate 10 percent disability ratings for left leg and right leg shin splints.  Accordingly, the appeal has been recharacterized.  The Board notes that the criteria under Diagnostic Code 5262 have not changed since the previously assigned initial effective date, July 18, 1995.

The Veteran testified before the undersigned Veterans Law Judge at a December
2013 Travel Board hearing.  A transcript is of record.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The issue of entitlement to a disability rating in excess of 10 percent for left leg shin splint is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right leg shin splints with history of stress fractures is manifested by slight right knee or ankle disability due to pain that worsened with cold weather and prolonged standing, walking or running, normal range of motion, and moderate effects on exercise and sports; without additional limitation of motion upon repetition or additional limitation due to weakness, incoordination, or fatigability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right leg shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided notice regarding the Veteran's claims in September 2009.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  The Veteran has not identified any other evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran VA medical examinations addressing his claim for an increased rating for right leg shin splints.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

The Veteran's December 2013 Travel Board hearing focused on the elements necessary to substantiate the claim; the Veteran demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends that his right leg shin splints symptoms warrant a disability rating greater than 10 percent because he is unable to stand, run, or walk for prolonged periods.  See Transcript of Record pp. 6, 8, 23, 26, 31.

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, and the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A percentage rating is assessed by comparing the symptomatology of a veteran's service-connected disability with criteria in the Rating Schedule.  38 C.F.R., Part 4.  If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply if the criteria are successive and cumulative and the higher rating's criteria are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under various diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2014).  A Veteran may, however, be assigned multiple ratings if the multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The Veteran's right leg shin splints are rated under Diagnostic Code 5299-5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but that are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  

Under Diagnostic Code 5262 for impairment of the tibia and fibula, a 40 percent rating applies if there is nonunion of the tibia and fibula, with loose motion, requiring a brace.  A 30 percent rating applies if there is malunion of the tibia and fibula with marked knee or ankle disability.  A 20 percent rating applies if there is moderate knee or ankle disability.  A 10 percent rating applies if there is slight knee or ankle disability.

If functional loss is alleged due to pain, or if a service-connected disability involves a joint rated on limitation of motion, the Board must consider whether a higher disability rating is warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, musculoskeletal disability is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Examinations must therefore adequately portray anatomical damage and functional loss regarding these elements.  Functional loss may be caused by the absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or by deformity, adhesions, defective innervation, or other pathology.  If supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, pain may also be the cause of functional loss.  If part of the musculoskeletal system becomes painful on use it must be considered seriously disabled.  Further, weakness must be considered as important as limitation of motion.  Evidence of disuse of a part of the musculoskeletal system may include atrophy, skin condition, and absence of normal callosity.  38 C.F.R. § 4.40 (2014).

Under 38 C.F.R. § 4.45, because a joint disability involves reductions of normal excursion of movements in different planes, an evaluation of a joint must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination as well as pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. 38 C.F.R. § 4.45 (2014).  

Under 38 C.F.R. § 4.59, because painful motion is an important factor of disability with any form of arthritis, joints that, due to injury, are actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  In a non-arthritis context, 38 C.F.R. § 4.59 may apply if raised by the claimant or reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

Based on the above laws and regulations, the Veteran's right leg shin splints have not been more than 10 percent disabling.  

Since July 1995, the Veteran's right leg shin splints have been manifested by complaints of pain that worsens with cold weather and prolonged standing, walking, or running, without any limitation of motion of the right leg, additional limitation of motion upon repetition due to pain, weakness, incoordination, or fatigability.  

The same VA examiner physically examined the Veteran during September 1997 and October 1998 VA examinations.  During both examinations, the Veteran reported that he had right leg pain that prevented him from playing and running with his four-year-old son.  The pain was worse during cold weather, extensive running or walking, or prolonged standing, but it was alleviated by rest and improved by wearing soft-soled shoes, and did not cause any limitation of motion.  A physical examination revealed normal range of motion and no muscle atrophy, swelling, or tenderness.  The diagnosis was severe shin splints with old tibial stress fractures.

During an October 2009 VA examination of the bones, the Veteran reported that the course of his right shin splints had been stable since their onset, and that he treated them with only intermittent pain medication, without side effects.  He complained of pain at the anterior distal tibia junction, distal third and middle third, and reported being able to stand for three to eight hours with short rest periods and walk for one to three miles.  A physical examination revealed a normal x-ray and no effect on the motion of a joint or need for an assistive device.  The diagnosis was healed stress fractures of the tibia with complaints of chronic pain and no significant objective findings.  The October 2009 VA examiner found there were moderate effects on only exercise and sports-the Veteran had reported that his tibia pain would give him difficulty with running or pivotal sports only-and no effects on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.

In December 2010 and May 2012 VA treatment records, the Veteran complained of right leg pain from the knee to the ankle that was deep, throbbing, aching, and constant, usually 4-6/10, triggered by standing, walking, and weather and alleviated by very warm water and narcotics.  He reported that the pain affected his walking, sleep, daily activities, physical activity, mood, emotions, and social life.  During the May 2014 VA knee and lower leg examination the Veteran reported intermittent lower leg pain and swelling, worse with prolonged walking and standing, using a cane, and not being able to run due to pain.  

During his December 2013 Travel Board hearing, the Veteran reported that he was unable to complete a stress test due to his legs and had problems standing long enough to perform Honor Guard duties.  Transcript of Record pp. 6, 26.  

Contemporaneous VA treatment records reveal, however, that the Veteran had a normal gait in March 2010, was doing leg lifts and bench presses on a daily basis in April 2010, worked around the house and swam in June 2010, had a normal physical examination in June 2011, did yard work and walked a mile every other day and was "a lot more active" in July 2012, had range of motion within functional limits and walked independently and without assistance in November 2012, and had normal strength and no neurological symptoms or muscle atrophy in April 2013.  

They also reveal that in July 2010 the Veteran attributed his difficulty walking to an arthritic left, not right, knee; complained of constant pain primarily in the lower left, not right, leg that worsened with standing as well as a left leg limp in May 2011; had right leg range of motion within functional limits and was instructed on the use of a gait cane after an x-ray revealed early degenerative arthritis in his left, not right, knee in November 2012; complained of left, not right, knee and hip pain that worsened with walking and weather and a history of a knee dislocation requiring a transferring cane in April 2013; and was diagnosed with left knee osteoarthritis with chronic pain and occasional opioid use after complaining of left, not right, leg pain and demonstrating some unsteadiness upon arising from a sitting position, stabilized with a cane, in November 2013.  Further, during the December 2013 Travel Board hearing the Veteran reported being able to stand on the right leg alone, but not the left leg, left, not right, leg numbness, and hip pain due to left leg limping.  Transcript of Record pp. 8, 13-14.  

In addition, the May 2014 VA knee and lower leg examiner found the Veteran had normal strength and stability, no limitation of motion in the right leg, no objective evidence of painful motion, no additional limitation of motion or functional loss upon repetition due to pain, weakness, incoordination, or fatigability, and did not find any right leg arthritis. 

Consideration was given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the tibia and shin splints are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension); however, the record does not reveal that the Veteran ever had limitation of flexion or extension related to his right lower extremity.  

Consideration was given to assigning a staged rating; however, at no time during the periods in question did the Veteran's disabilities warrant a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  As discussed above, even when the Veteran had increased symptoms of pain and swelling during cold weather or after prolonged walked, standing, or funning, he did not assert, and the record does not reveal, that he ever had compensable limitation of motion, and, as noted above, he appeared to primarily attribute his main symptom of pain to his left, not right, lower extremity symptoms and denied having flare-ups.  

The Veteran is competent to report his symptoms of pain and their functional limitations, as he has personal knowledge and his symptoms are largely lay-observable.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  His reports are credible and entitled to probative weight; however, he is not competent to provide any diagnoses or determine the severity of any diagnoses in this case.  The issues are medically complex, involving multiple systems of the body, and require specialized knowledge and experience.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, the Veteran was largely fully ambulatory with normal strength and range of motion of the right lower leg throughout almost the entirety of the period on appeal.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that to constitute functional loss, pain "must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance'") (citing 38 C.F.R. § 4.40 (2014)).  

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran's disability picture is not exceptional and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability, as his primary symptoms were pain, stiffness, swelling, and weakness with prolonged standing, walking, taking stairs, kneeling, or squatting.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  

The record does not appear to contain evidence of frequent emergency room visits or hospitalization for right leg shin splints during the period on appeal.  Further, while the Veteran reported interference with prolonged standing, walking, and running and felt he would only be capable of working as a truck driver, the October 2009 and May 2014 VA examiners found there were moderate effects on only sports and recreation, and, moreover, VA treatment records reveal that the Veteran reported in December 2008 that, after being terminated from a position as a truck driver, he was not planning to go back to work, and in July 2009 that he did not work because he had received a large sum of money after a lawsuit.  Further, the Veteran did not report that he ever missed any days of work prior to his termination in December 2008 due to right shin splints symptoms, and during his December 2013 Travel Board hearing he reported that he did a lot of volunteer work and was contemplating working again in a position that would allow for adjustments, such as getting up or down to rest his feet.  See Transcript of Record pp. 23, 31.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the issue is not raised because, as noted above, while he has not worked since December 2008, he did not work because he received a large sum of money and is interested in working again in a position that allows for adjustments to compensate for his symptoms.  

Consequently, the preponderance of the evidence weights against the claim for a disability rating in excess of 10 percent for right leg shin splints.


ORDER

Entitlement to a disability rating in excess of 10 percent for right leg shin splints is denied.


REMAND

Unfortunately, a remand is required again in this case to ensure the Veteran is provided every opportunity.  It is unclear whether the Veteran's current left leg symptoms are attributable to his service-connected left leg shin splints or to his diagnosed and non-service-connected left knee osteoarthritis or degenerative joint disease.  The May 2014 VA examiner found the Veteran demonstrated limitation of motion and painful motion related to the left knee, and the Veteran has attributed his functional limitation primarily to his leg knee.  See July 2010, May 2011, November 2012, April 2013, November 2013 VA Treatment Records; Transcript of Record pp. 8, 13-14. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the May 2014 VA examiner or, if unavailable, from another appropriate examiner, regarding the etiology of the Veteran's leg left symptoms.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in the Veterans Benefits Management System (VBMS) or Virtual VA that is not already of record.

The examiner should clearly explain which of the symptoms the Veteran has had and the objective medical evidence provided during the period on appeal (since July 1995) stem from his service-connected left leg shin splints alone.  If unable to determine which symptoms are attributable to the Veteran's left leg shin splints without speculation, the examiner should explain whether such speculation is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

If the examiner finds the Veteran has a separately diagnosed left leg disability, such as left knee osteoarthritis or degenerative joint disease, the examiner MUST provide an opinion regarding:  (b) whether it is at least as likely as not (a 50 percent or greater probability) that any left leg disability is proximately due to or aggravated by any residuals of left leg shin splints

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

2. Finally, the AOJ should readjudicate the claim on appeal.  In readjudicating this claim, and if the VA examiner identifies any left leg symptoms as residuals of or etiologically related to left leg shin splints, the AOJ should consider whether a separate disability rating would be warranted under another diagnostic code.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


